Citation Nr: 0910662	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-40 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a low back disorder.

2.  Entitlement to an increased rating for Raynaud's 
syndrome, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
for service connection for a low back disorder and also 
continued a noncompensable evaluation for Raynaud's syndrome.  
After submission of a private medical opinion in May 2006 as 
well as receipt of a VA medical opinion, the RO addressed the 
low back disorder on the merits.  

The Board also observes that the RO increased the rating for 
Raynaud's syndrome to 40 percent, effective from the date of 
the current claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that where a claimant has filed a Notice of Disagreement 
(NOD) as to an RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
appeal.  Id.  Thus, the increased rating issue remains in 
appellate status.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  In an unappealed decision dated in September 1998, the RO 
denied the Veteran entitlement to service connection for a 
low back disability.

3.  Evidence receive since the September 1998 decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disorder.

4.  The most persuasive opinion on the question of whether 
there is medical nexus between the current back condition and 
service weighs against the claim. 

5.  Raynaud's syndrome is not shown to be manifested by two 
or more digital ulcers.  


CONCLUSIONS OF LAW

1.  The September 1998 RO decision which denied entitlement 
to service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008). 

2.  Evidence received since the September 1998 rating 
decision is new and material, and the claim of service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A low back disorder was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).    

4.  The criteria for a rating in excess of 40 percent for 
Raynaud's syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7117 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in March 2004, December 2005, March 2006 and May 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the Veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The May 2008 letter satisfied the notice 
requirements set forth in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and thereafter the claim was readjudicated in 
a May 2008 Supplemental Statement of the case.  

With respect to the low back disorder claim, the Court 
recently found in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006) that in order to fully comply with the VCAA notice 
requirement for new and material evidence claims the Veteran 
must be advised as to the reasons the original claim was 
denied and what kinds of evidence would be required to re-
open his claim.  It appears that the Veteran may not have 
been accorded complete VCAA notice as contemplated in Kent.  
However, because the claim is being reopened by the Board, 
there is no prejudice to the Veteran.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Low Back Disorder

In an unappealed rating determination from September 1998, 
the RO denied entitlement to service connection for a low 
back disorder, as the evidence failed to demonstrate a 
chronic back disorder related to service.  Inasmuch as the 
Veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

Although the RO initially denied the low back disorder claim 
on the basis that new and material evidence had not been 
received, the RO subsequently addressed the claim on the 
merits after receipt of a private medical opinion in May 2006 
as well as a VA medical opinion in June 2006.  Nevertheless, 
the issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

Pursuant to 38 C.F.R. § 3.156(a) (2008), "new" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

When the claim was previously denied, the evidence of record 
included service treatment records showing a back injury 
associated with lifting water cans in 1984, which apparently 
resolved with conservative treatment.  X-rays showed no 
significant pathology.  A March 1985 Medical Board 
examination noted the Veteran reported a history of recurrent 
functional back pain, but the examination report was without 
reference to any current back complaints or findings; 
significantly, the Veteran's back was assessed as clinically 
normal.  Thereafter, no back pain was noted on VA examination 
of January 1986.  Private medical records from 1989-90 
reflected a number of post service back injuries.  No medical 
opinion offered a nexus between the claimed back disorder and 
service.

Additional evidence added to the record after the September 
1998 includes substantial private and VA clinical inpatient 
and outpatient treatment records and medical statements 
pertaining primarily to medical treatment for post service 
back injuries dating from September 1990 to May 2006.  
Multiple records dated in 1990 reflect a history of back pain 
with a post service onset of 1987 that was associated with a 
private employment injury and are without reference to the 
in-service back injuries.

In a September 1990 statement, Dr. Rottenberg noted that the 
Veteran was initially seen in August 1990 for evaluation and 
treatment of injuries sustained at work as a courier.  The 
Veteran reported that he developed severe low back pain and 
chest wall discomfort after lifting heavy boxes.  It was 
noted that he had an initial injury to the lower back around 
3 to 4 years earlier related to lifting heavy auto parts to 
unload a truck at work.  It was indicated that he had to go 
to the industrial clinic on 3 or 4 other occasion for low 
back pain secondary to the lifting at work as a courier.  The 
Veteran reported a past medical history of having some 
bruises with a motorcycle accident 8 or 9 years earlier and 
that he had briefly seen a chiropractor in the past relate to 
some mild back pain.  The examiner commented that the Veteran 
was in his usual state of health when he most recently 
injured the lower back.  A September and December 1990 
Psychological Pain Evaluation Reports noted that the Veteran 
reported a history of progressively worsening lower back pain 
from 1987 through April 1990.  In the December 1990 report, 
it was indicated that he reported that the onset of those 
problems were described as resulting from the nature of his 
work which included continuous lifting of heavy automotive 
parts for an aviation freight company.  

A July 1999 statement of Dr. Goldman, indicated that the 
Veteran had a herniated disc in 1990 and that he had 
successful resolution of his 1992 disc rupture.  A January 
2004 statement of Dr. Goldman indicated that he treated the 
Veteran beginning in September 1991 with a history of an on-
the-job low back injury in April 1990 and that he was 
involved in a motor vehicle accident in August 1991 which 
involved an increased in back and right leg problems.  

In a November 2003 statement, Dr. Davies, D.C., indicated 
that the Veteran was seen in November 2003 regarding his 
lower back injuries.  It was noted that the Veteran was seen 
previously in 1987 to 1989 by Dr. Paida.  It was noted that 
the Veteran indicated that he originally injured his back 
while serving in the U.S. Army and had severe recurring lower 
back pain.  

In a November 2003 statement, Dr. Truumees indicated that the 
Veteran reported that his back problems began in service and 
an injury sustained then caused him to have pain.  It was 
noted that he had had gradually progressive degeneration and 
had a laminectomy.  It was indicated that it is possible that 
those injuries stem from his time of service.   

A May 2006 report by Dr. Robinson, noted that the Veteran was 
seen for the first time and that he presented today to obtain 
documentation that injuries sustained in the military are 
compensable.  It was noted that he reported a history of an 
initial back injury during service in 1980, predating his 
1984 back injury.  The Veteran related to the examiner that 
his 1987 post service related work injury was an exacerbation 
of his in-service back injury.  He also reported that he 
reinjured his back in 2003.  The examiner noted that in-
service medical records and her treatment records were 
reviewed and was of the opinion that it is more likely that 
the chronic back pain and lumbar disc disease and the 
associated back illness are directly related to the injuries.  
In a May 2006 statement, Dr. Robinson stated that after 
careful assessment of the Veteran's history and physical 
examination as well reviewing the in-service medical 
treatment records that it is more likely than not that those 
conditions are directly related to his military service and 
aggravated by the service connected conditions.  

The additional evidence also includes statements of the 
Veteran.  In a January 2004 statement, he asserted that he 
first injured his back in the summer of 1980 while stationed 
at Camp Howze, South Korea.  He indicated that he fell out of 
a truck and fell onto the paved road, causing difficulty 
walking and severe lower back pain.  He indicated that he was 
treated at a clinic and was told he had a bruised tailbone 
and lower back and placed on one month restricted duty.  As 
previously asserted, he indicated that a second injury 
occurred in September 1984 while unloading equipment from a 
trailer.  He indicated that he was told he had back strain.  
He asserted that since discharge from service in November 
1985 he had had recurring and progressively worsening back 
troubles.  

Of the additional evidence received, the Board finds that the 
opinions of Drs. Robinson and Truumees offering opinions that 
suggest a medical nexus between current back disability and 
service constitute new and material evidence to reopen the 
claim.  This evidence is "new" in that it was not before 
agency adjudicators at the time of the September 1998 final 
denial of the claim for service connection for a low back 
condition, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is "material" 
in that it addresses whether the Veteran currently whether 
there is a nexus between the current low back disability and 
service.

Service Connection 

As noted above, entitlement to service connection for a low 
back disorder was adjudicated on the merits by the RO.  
Accordingly, there is no prejudice in the Board addressing 
the claim on the same basis.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. §§ 
1110, 1131.  "A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
Veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After a full review of the record, the Board finds that there 
is no persuasive medical evidence of a nexus between current 
low back condition and service.  In fact, the most persuasive 
medical opinion on the question of whether there exists such 
a medical relationship weighs against the claim.

Although the Veteran currently reports a prior back injury 
during service dating from 1980, the Veteran denied prior 
back pain in medical histories dated in January 1983 and 
January 1984.  The service treatment records do not show the 
claimed back injury in 1980.  Service treatment records 
showing treatment for back pain in 1984 are discussed in full 
above.  As noted above, a March 1985 Medical Board 
examination noted the Veteran reported a history of recurrent 
functional back pain, but the examination report was without 
reference to any current back complaints or findings; 
significantly, the Veteran's back was assessed as clinically 
normal.

The only medical evidence that tends to support the claim are 
the November 2003 statement of Dr. Truumees and the May 2006 
statements of Dr. Robinson.

Dr. Truumees indicated that the Veteran reported that back 
problems began inservice and that it is possible that those 
injuries stem from his time of service.  Dr. Truumees did not 
specify that any medical records, either service or 
postservice, were reviewed to reach his conclusion and did 
not provide any rationale for his conclusion.  In any event, 
the Board finds that this opinion is too speculative in 
nature to support a grant of service connection.  Obert v. 
Brown, 5 Vet. App. 30 (1993)  Accordingly, Dr. Truumee's 
opinion is not accorded any great probative weight.  The 
probative value of that opinion is further diminished by the 
fact that his conclusion is not supported by any medical 
rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).

As discussed above, Dr. Robinson indicated that she reviewed 
inservice treatment records dated in 1984 and also indicated 
that the Veteran reported a prior back injury in 1980 without 
indication that any service treatment records documented that 
reported incident.  In addition, while the Veteran's 
postservice history of back injuries was noted, there was no 
indication that Dr. Robinson reviewed any of the postservice 
treatment records other than her own records, which 
encompassed only the May 2006 initial visit.  Dr. Robinson 
indicated that assessment of the Veteran's history, the 1984 
inservice treatment records and physical examination led her 
to conclude that it was more likely as not chronic back pain 
and lumbar disc disease was related to service.  While she 
also noted that the back condition was aggravated by service 
connected conditions, she appears to be referring to the 
incidents reported to have occurred in service related to the 
back injuries and not to any of his service-connected 
disorders.  While Dr. Robinson did provide rationale for the 
opinion, she clearly did not have all of the service 
treatment records and postservice medical records for review 
at the time she formulated the opinion.  While she did review 
service treatment records dated in 1984 as provided by the 
Veteran, there is no indication that she was provided all 
records of treatment in service, which do not show the 
claimed injury in 1980 and which showed the status of his 
back condition at the time of discharge.  Further, while the 
Veteran reported 1987 and 2003 injuries after service, the 
complete record of postservice treatment for on the job 
injuries was not provided for review and which show the full 
history of the injury sustained in 1990.  As the rationale 
for her conclusions were at least in part based on inaccurate 
factual premises, the Board finds that these conclusions are 
entitled to little, if any, probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise has no 
probative value).

As to both opinions, the Board points out that it is not 
questioning the competence of the Veteran's private medical 
providers, but emphasizes that an opinion by a Veteran's 
private physician is not entitled to more weight merely 
because he/she treated the Veteran.  VA's benefits statutes 
and regulations do not provide any basis for the "treating 
physician rule," and, in fact, do not recognize such a rule.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  The 
Board also notes that it has carefully reviewed the other 
medical evidence of record but find there is no other 
competent evidence attributing the claimed back condition to 
service.

By contrast, the Board finds probative the June 2006 opinion 
rendered by a VA physician.  The VA examiner reviewed the 
complete medical record, including the service treatment 
records as well as the post service medical records.  The 
examiner noted that the service treatment records contained 
little information concerning the in service back injury but 
a lot of different back injuries post service.  The examiner 
also noted the lack of post service treatment until the 
acknowledged private work related injury.  The examiner 
concluded that the claimed injury was less likely related to 
service. 

The June 2006 VA medical opinion clearly was based upon both 
examination of the appellant and consideration of his 
complete documented medical history and assertions, and the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record.  As such, the Board finds that 
such opinion constitutes the most persuasive evidence of 
record on the medical nexus question.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on medical matters; however, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the appellant is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, none of the lay assertions in this 
regard have any probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's disability is evaluated in accordance with the 
following criteria::

With two or more digital ulcers plus autoamputation of one or 
more digits and history of characteristic attacks - 		
				100 percent

With two or more digital ulcers and history of characteristic 
attacks - 60 percent

Characteristic attacks occurring at least daily - 			
	40 percent

Characteristic attacks occurring four to six times per week - 
		20 percent

Characteristic attacks occurring one to three per week - 	
	10 percent

Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets. These evaluations are for the disease 
as a whole, regardless of the number of extremities involved 
or whether the nose and ears are involved.

38 C.F.R. § 4.104, DC 7117 (2008).

At the May 2004 examination, the Veteran reported numbness 
and pale discoloration of the fingers of both the hands and 
toes of both feet whenever he was exposed to cold weather 
about 15 minutes to 20 minutes.  He got bluish discoloration 
sometimes and they became reddish-pink after warming up.  He 
said his hands and feet were always cold and he always had to 
sleep with a blanket.  He denied any chronic ulcers, frequent 
cellulitis, gangrene or amputation.  On examination of his 
extremities - there was no cyanosis, no clubbing.  Both hands 
and feet were cool on palpation.  Minimal rubor was present 
over the palmar aspects of the both hands as well as soles.  
Peripheral pulses were fairly well felt.  There was no 
evidence of cellulitis and no chronic ulcers, gangrene or 
amputation.  Skin over the both hands and feet appeared 
healthy.  There were no infections, swelling, tenderness or 
redness of the small joints of the both hands and feet.  The 
movements of the same joints were within normal limits.  Hand 
grip was normal.  Dorsiflexion of the great toe and ankle was 
normal.  Sensation was intact.  Deep tendon reflexes were 
normal.  There was no obvious atrophy of the muscles in the 
hands and feet.  Power appeared normal.  No restriction of 
routine activities with the hands and feet.  He could 
ambulate fairly well without aid.

On VA examination in October 2007 the hands and feet showed 
no gross discoloration.  There was no rubor and no pallor.  
There was no redness or bluish discoloration.  Both hands and 
feet were slightly cold, especially the fingers and toes on 
palpation.  The skin over the hands and feet appeared 
healthy.  Peripheral pulses were normally felt over both 
upper extremities and lower extremities.  There was no 
evidence of cellulitis, chronic ulcers, gangrene, or 
amputations.  There was no autoamputation and no secondary 
infection.  There was no swelling, tenderness, redness, or 
warmness of the small joints of both hands and feet.  The 
movements of the same joints were within normal range.  
Handgrip was normal on both sides.  Sensations were 
diminished over the fingers and toes.  No obvious wasting or 
atrophy of the muscles.  Muscle power was normal.  Gait was 
normal.  He was not wearing any special socks or gloves at 
present.  Diagnosis was Raynaud's disease involving both 
hands and feet.

January 2004 VA outpatient treatment record noted that the 
veteran was seen for medication renewal and there were no 
findings related to Raynaud's disease.  A December 2005 
private treatment record noted a diagnosis of Raynaud's 
syndrome with no pertinent clinical findings noted.  

Having carefully reviewed the evidence pertaining to the 
claim, the Board concludes that an evaluation in excess of 40 
percent is not warranted.  In this regard, the Board notes 
hat the current evaluation contemplates characteristic 
attacks. A higher evaluation requires the presence of digital 
ulcers.  There is no evidence showing the presence of digital 
ulcers as the result of the service-connected Raynaud's 
syndrome.  As such, a higher evaluation is not for 
application.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Consideration has been given to "staged ratings" (i.e., 
different percentage ratings for different periods of time).  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran has 
been assigned a 40 percent rating for the entire period since 
his claim was filed.  There are no other identifiable periods 
of time during which the Veteran's Raynaud's disease 
warranted higher ratings.  Therefore, additional "staged 
ratings" are inappropriate in this case.

There is no competent evidence of record which indicates that 
the Veteran's Raynaud's disorder has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

ORDER

The Veteran's claim of entitlement to service connection for 
a low back disorder is reopened and to this extent, the 
appeal is granted.  

Service connection for a low back disorder is denied.  

Entitlement to increased evaluation for Raynaud's syndrome is 
denied. 


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


